DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 12/22/2020 with respect to the rejection(s) of claim(s) 1, 15 and 24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 15-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Irvin (US. Pat. No.  6,678,854 B1) in view of Mammou et al. (US. .

Regarding claim 1, a Irvin teaches method for encoding one or more input digital frames([abstract]- to encode the message type in the frame of bits), comprising: comparing frame data to mask data for one or more sections of an input digital frame to determine whether or not a given section of the input digital frame is to be obscured([col. 3, line 60-65]- error-detection code bits are again compared to the calculated error-detection code bits for the XO Red product of the data frame and mask);  for each section of the input digital frame that is to be obscured, setting one or more encoding parameters to values that result in corresponding obscured sections when decoded after encoding; encoding the one or more sections of the input digital frame to generate corresponding  encoded frame data([see Fig. 1 and col. 4, line 18-25]- encode a second data signal on a frame of bits including a first data signal); and storing or transmitting the encoded frame data([col. 4, line 38-55]- the encoded frame of bits is transmitted).
However, Irvin does not explicitly disclose for each section of the input digital frame that is to be obscured, setting one or more encoding parameters to values that result in corresponding obscured sections when decoded after encoding.
In an analogous art, Mammou teaches disclose for each section of the input digital frame that is to be obscured, setting one or more encoding parameters to values that result in corresponding obscured sections when decoded after encoding ([see in Fig. 6 and para 0115]- illustrating a method 600 of updating a 
However, the combination of Irvin and Mammou does not explicitly disclose wherein setting the one or more encoding parameters to values that result in corresponding obscured sections includes invalidating at least one of the one or more encoding parameter values.
In an analogous art, Lawrence teaches wherein setting the one or more encoding parameters to values that result in corresponding obscured sections includes invalidating at least one of the one or more encoding parameter values ([para 0165]- the encoder obtains the object data from an object data table or list in a memory; the method determining which one or more blocks of a current frame form the at least one object; and individually providing the blocks that form the at least one object with a motion vector depending on the object data of the at least one object; forming the motion vector of a block without performing a block matching search on a reference frame; omitting the block matching search when the object data comprises data that indicates which pixels form the object; modifying at least one parameter of a block matching search on a reference frame to determine a motion vector for the individual 
Regarding claim 2, Irvin teaches wherein the mask data is a bitmap that describes the sections to be obscured([see in Fig. and col. 10, line 35-38]- the appropriate mask can be combined with the frame of bits including the first data signal using an exclusive-OR function 50 as shown in FIG.4).
Regarding claim 3, wherein the bitmap is a binary bitmap ([see in Fig. 4A] - in FIG. 4A. In particular, a different mask is assigned to each message type where each mask defines a different combination of frame bit positions to be inverted, and the appropriate mask can be combined with the frame of bits including the first data signal using an exclusive-OR function 50 as shown in FIG. 4. According to the example discussed above, MASKO can be assigned to message type O where logic value "1" is stored in bit positions 75 and 80, and logical value "0" is stored in all other bit positions).
Regarding claim 4, Irvin teaches wherein mask data describes the indices of the section to be obscured ([col. 3, line 55-65]- data mask which represents a specified data input pattern is exclusively ORed (XORed) with a data stream including an error-detection code before transmission to induce an error-detection code violation).
Regarding claim 10, Irvin teaches wherein each section that is to be obscured is exclusively encoded as Intra-coded section([col. 3, line 55-65]- received error-detection 
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for system claim 15 have been met in method claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 24 have been met in method claim 1.


Claims 5, 6, 11, 19, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Irvin in view of Mammou and Lawrence as applied to claim 1 above and further in view of  Siddaramanna et al. (US. Pub. No. 2013/0114697 A1).

Regarding Claim 5, the combination of Irvin, Mammou and Lawrence does not explicitly disclose wherein setting the one or more encoding parameters to values that 
In an analogous art, Siddaramanna teaches wherein setting the one or more encoding parameters to values  that result in corresponding obscured sections includes setting a Quantization Parameter  to a maximum possible value([para 0063]- quantization parameter/level (QP) for row 2 may be set to higher value). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Siddaramanna to the modified system of Irvin, Mammou and Lawrence a method for intra-refresh in video signal processing [Siddaramanna; para 0002].
Regarding claim 6, Siddaramanna teaches wherein setting the one or more encoding parameters to values that result in corresponding obscured sections includes invalidating at least one of the one or more encoding parameter values ([see in Fig. 8 and para 0055]- search region 810 may be determined based on one or more parameters such as, but not limited to, video quality and performance requirement of the video encoder).
Regarding claim 11, Siddaramanna wherein setting the one or more encoding parameters to values  that result in corresponding obscured sections includes invalidating one or more encoding  parameters for Chroma([para 0034]- the sequence of video frames may be provided as luminance (luma) samples, together with two corresponding chrominance (chroma) samples for a picture frame).
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.
.



Claims 7 and 12-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Irvin in view of Mammou, Lawrence and Siddaramanna as applied to claims  6 and 11  above and further in view of  YAMORI et al. (US. Pub. No. 2010/0074338 A1).

Regarding claim 7, the combination of Irvin, Mammou, Lawrence and Siddaramanna does not explicitly disclose wherein invalidating at least one of the one or more encoding parameter values comprises setting a luma coding block pattern to 0.
In an analogous art, YAMORI teaches wherein invalidating at least one of the one or more encoding parameter values comprises setting a luma coding block pattern to 0([para 0116]- in para 116 discloses a for( i = 0; i < 256; i++) pcm_sample_luma[ i ]; where  pcm_sample_luma[ 0 ]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of YAMORI to the modified system of Irvin, Mammou , Lawrence and Siddaramanna for improving encoding efficiency or visual image quality by allowing the operation unit of a quantization calculation to be more finely controlled [YAMORI, para 0002].
Regarding claim 12, YAMORI teaches wherein invalidating one or more encoding parameters for Chroma includes setting a chroma coding block pattern to 0([para 0116]- 
Regarding claim 13, YAMORI teaches wherein invalidating one or more encoding parameters for Chroma includes setting a number of non-zero DC coefficients to 0([para 0034]- the quantization (Q) unit 34 rounds a transformed coefficient to a representative value by using a quantization parameter value decided from the viewpoint of distributing the amount of information, and transmits a remaining valid coefficient of non-zero).
Regarding claim 14, wherein invalidating one or more encoding parameters for 2 Chroma includes setting a chroma coding block pattern to 0([para 0116]- in para 116 discloses a for( i = 0; i < 256; i++) pcm_sample_chroma[ i ]; where  pcm_sample_chroma[ 0 ]) and setting a number of non-zero DC coefficients to 0([para 0034]- the quantization (Q) unit 34 rounds a transformed coefficient to a representative value by using a quantization parameter value decided from the viewpoint of distributing the amount of information, and transmits a remaining valid coefficient of non-zero).
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 7.



Claims 8 and 9, 22and 23   are rejected under 35 U.S.C. 103 as being unpatentable over Irvin in view of Mammou and Lawrence as applied to claim 1 above and further in view of  Wang et al. (US. Pub. No. 2005/0100231 A1).


Regarding claim 8, the combination of Irvin, Mammou and Lawrence does not explicitly disclose wherein setting the one or more encoding parameters to values that result in corresponding obscured sections includes setting AC and DC coefficients to 0.
In an analogous art, Wang teaches wherein setting the one or more encoding parameters to values that result in corresponding obscured sections includes setting AC and DC coefficients to 0([para 0021]- The  pseudo-frame is a frame with DCT coefficients, motions vectors, coded block  pattern, and quantized AC and DC coefficients set to zeroes so when it is  decoded it appears exactly like its reference frame ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wang to the modified system of Irvin, Mammou and Lawrence monitoring a hypothetical decoder input buffer that models an actual decoder input buffer in a video decoder, encoding one of the retrieved frames with a pseudo-frame if the hypothetical decoder input buffer is about to underflow, and adding stuffing bits to the bit stream if the hypothetical decoder input buffer is about to overflow [Wang; abstract ].
Regarding claim 9, Wang teaches wherein the AC and DC coefficients are set to O during  encoding([para 0021]- The  pseudo-frame is a frame with DCT coefficients, motions vectors, coded block  pattern, and quantized AC and DC coefficients set to zeroes so when it is  decoded it appears exactly like its reference frame ).
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Conclusion
                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/           Primary Examiner, Art Unit 2487